        Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 1 of 30



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION




 KIMBERLY FASKING, HERBERT HICKS, &
 HEATHER BOOTH,

                Plaintiffs,                               No. 2:18-cv-00809-JTA

                v.

 JOHN H. MERRILL,
 Alabama Secretary of State, in his official capacity

                Defendant.




                      PLAINTIFFS’ RESPONSE TO DEFENDANT’S
                        MOTION FOR SUMMARY JUDGMENT


Brock Boone                     Steven P. Gregory              M. Virginia Buck
Randall C. Marshall             Gregory Law Firm, P.C.         Attorney at Law
ACLU of Alabama                 2700 Corporate Drive           13112 Martin Rd. Spur
P.O. Box 6179                   Suite 200                      Northport, AL 35473
Montgomery, AL 36106            Birmingham, AL 35242           bucklaw@charter.net
bboone@aclualabama.org          steve@gregorylawfirm.us
rmarshall@aclualabama.org
           Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 2 of 30




                                        TABLE OF CONTENTS

TABLE OF AUTHORITIES ................................................................................... ii

INTRODUCTION.....................................................................................................1

ARGUMENT.............................................................................................................2

I. MERRILL’S ARGUMENT THAT PLAINTIFFS HAVE NOT
   ESTABLISHED STATE ACTION IS CONTRARY TO APPLICABLE
   CASE LAW...........................................................................................................2

II. MERRILL’S ARGUMENT THAT THE PUBLIC FORUM DOCTRINE
    IS NOT IMPLICATED IS WITHOUT MERIT……………………………......8

    A. MERRILL'S ARGUMENT THAT HIS USE OF TWITTER IS
       "GOVERNMENT SPEECH" MISSES THE POINT…………………...…..8

    B. MERRILL’S ARGUMENT THAT THE PUBLIC FORUM DOCTRINE
       IS INAPPLICABLE BECAUSE THE ACCOUNT IS NOT
       “GOVERNMENT PROPERTY” IS NOT SUPPORTED BY ANY
       APPLICABLE CASES………………………………………………….…12

III. MERRILL’S ARGUMENT THAT THE PLAINTIFFS HAVE NOT
     SHOWN A FIRST AMENDMENT VIOLATION IS WITHOUT MERIT….14

    A. MERRILL’S ARGUMENT THAT THE FIRST AMENDMENT IS
       NOT IMPLICATED FAILS TO UNDERSTAND THE ISSUES…………15

    B. MERRILL'S ARGUMENT THAT HIS BLOCKING OF THE
       INDIVIDUAL PLAINTIFFS WAS VIEWPOINT NEUTRAL IS
       CONTRARY TO THE STIPULATED FACTS, IS UNSUPPORTED
       BY ANY EVIDENCE, AND MISUNDERSTANDS THE APPLICABLE
       LAW……………………………………………….……………………….17

III. MERRILL’S ATTEMPT TO DISTINGUSH KNIGHT AND GARNIER IS
     UNPERSUASIVE……………………………………………….……………22

CONCLUSION.......................................................................................................25

                                                           i
             Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 3 of 30




                                           TABLE OF AUTHORITIES

Cases
Campbell v. Reisch,
  No. 2:18-CV-4129-BCW, 2019 WL 3856591 (Aug. 16, 2019) ................................. 6, 7, 13, 20
Cornelius v. NAACP Legal Def. & Educ. Fund, Inc.,
  473 U.S. 788 (1985) .................................................................................................................. 17
Crowder v. Housing Authority of City of Atlanta,
  990 F.2d 586 (11th Cir. 1993) ............................................................................................ 23, 25
Davison v. Randall,
  912 F.3d 666 (4th Cir. 2019) ................................................................................ 4, 7, 11, 13, 20
Garnier v. Poway Unified School District,
  No.: 17-cv-2215-W (JLB), 2019 WL 4736208 (S.D. Cal. Sept. 26, 2019) .......... 5, 7, 13, 22, 25
Knight First Amendment Inst. at Columbia Univ. v. Trump,
  302 F. Supp. 3d 541 (S.D.N.Y. 2018)............................. 3, 4, 7, 9, 13, 14, 15, 16, 17, 19, 22, 24
Knight First Amendment Inst. at Columbia Univ. v. Trump,
  928 F.3d 226 (2d Cir. 2019)........................................................................ 4, 7, 9, 10, 12, 22, 24
One Wisconsin Now v. Kremer,
   354 F. Supp. 3d 940 (W.D. Wis. 2019) ..................................................... 5, 6, 7, 11, 12, 13, 23
Perry Educ. Ass’n v. Perry Local Educators’ Ass’n,
  460 U.S. 37 (1983) ........................................................................................................ 13, 14, 23
Price v. City of New York,
  15 Civ. 5871 (KPF), 2018 WL 3117507 (S.D.N.Y. June 25, 2018)............................. 10, 11, 20
U.S. v. Cassidy,
  814 F. Supp. 2d 574 (D. M.D. 2011) .................................................................................. 20, 21




                                                                    ii
         Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 4 of 30




                                     INTRODUCTION

       Defendant John Merrill’s Renewed Motion for Summary Judgment is due to

be denied.1 His “Renewed Motion For Summary Judgment and Memorandum of

Law in Support Thereof” is nearly identical to his first Motion for Summary

Judgment, which this Court denied as being unsupported by any factual record.

Since that time, the Parties agreed to joint stipulations of fact which have been

filed with this Court. (Doc. 34). However, Merrill does not cite to any stipulated

fact at any point in his Renewed Motion for Summary Judgment.

       Merrill also fails to distinguish the numerous cases discussed in Plaintiffs’

Motion for Summary Judgment which held that various public officials violated

the First Amendment when they blocked individuals from their social media

accounts. Merrill also makes no attempt to convince this Court that those cases

were wrongly decided.

       The only effort Merrill makes to distinguish the present case from any of the

cases cited in Plaintiffs’ Motion for Summary Judgment is to contend that his

decision to block the Plaintiffs from the @JohnHMerrill account was viewpoint

neutral. However, Merrill provides absolutely no evidence for this assertion,

which is contrary to the very first stipulation in the Parties’ filed stipulations:


1
  Plaintiffs note that Merrill did not file a response to Plaintiffs’ Motion for Summary Judgment
as permitted by the Court. See Order, Doc. 38. Consequently, with Plaintiffs’ Response, briefing
in this matter is complete.
                                                1
        Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 5 of 30




“Defendant has agreed that he will not contest Plaintiffs’ allegation that the

Plaintiffs were blocked from the @JohnHMerrill Twitter account because the

Plaintiffs posted tweets in which they engaged him concerning election law,

criticized him or made comments with which Defendant disagrees.” (Stip. ¶1)

(emphasis added). Further, even if Merrill did not engage in viewpoint

discrimination, he must still establish that his act of blocking the Plaintiffs was

narrowly tailored to serve a significant government interest, which he has wholly

failed to do.

      Plaintiffs’ Motion for Summary Judgment, which applies applicable case

law to the Parties’ stipulated facts, is due to be granted. Defendant’s Renewed

Motion for Summary Judgment, which fails to cite to any stipulated fact, asserts

disputed facts which are not supported by any evidence, and which fails to

distinguish applicable case law, is due to be denied.

                                    ARGUMENT

I. MERRILL’S ARGUMENT THAT PLAINTIFFS HAVE NOT
   ESTABLISHED STATE ACTION IS CONTRARY TO APPLICABLE
   CASE LAW

      Merrill argues that the Plaintiffs cannot establish a violation of the First

Amendment because his “decision to block the Individual Plaintiffs from the

@JohnHMerrill account was not state action.” (Doc. 39, p. 5). Merrill argues,

      Here, the Defendant does not operate his personal Twitter account by
      virtue of state law, nor is his use of the @JohnHMerrill Twitter

                                           2
        Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 6 of 30




      account a right conferred by the Office of Secretary of State. Twitter
      is a private platform, run by a private company, and it structures the
      interactions of its users on its own terms. The Defendant established
      the @JohnHMerrill account in 2009, and has used the account prior to
      his 2010 to 2014 service as a former Republican member of the
      Alabama House of Representatives, District 62; and continued to use
      the account after his inauguration as Alabama’s 53rd Secretary of
      State; and, will be free to use it after he leaves office.

(Doc. 39, p. 6).

      As Plaintiffs explained in their Motion for Summary Judgment, these

arguments have repeatedly been rejected by courts which have found that various

public officials acted in a governmental capacity, acted under color of law, or

engaged in state action in blocking users from their social media accounts. In

Knight First Amendment Inst. at Columbia Univ. v. Trump, 302 F. Supp. 3d 541,

564 (S.D.N.Y. 2018) (“Knight I”), aff’d, 928 F.3d 226 (2d Cir. 2019), the district

court addressed President Trump’s argument that there was no “state action” by

initially pointing out, “[T]he requirement of state action in the forum context is not

usually analyzed separately … from the government control-or-ownership

requirement.” Knight, 302 F. Supp. 3d at 568. In finding that President Trump’s

control over the account was governmental in nature, the court found that President

Trump’s “reliance on the President’s establishment of the account in 2009, Stip.

¶32—well before his election and inauguration as President—is unpersuasive.”

Knight, 302 F. Supp. 3d at 569. The court explained,



                                          3
        Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 7 of 30




      Here, the President and Scavino’s present use of the
      @realDonaldTrump account weighs far more heavily in the analysis
      than the origin of the account as the creation of private citizen Donald
      Trump. That latter fact cannot be given the dispositive weight that
      defendants would ascribe to it. Rather, because the President and
      Scavino use the @realDonaldTrump account for governmental
      functions, the control they exercise over it is accordingly
      governmental in nature.

Id. (emphasis added).

      On appeal, the Second Circuit agreed that the President acted in a

governmental capacity in operating his Twitter account and in blocking the

plaintiffs: “The government’s contention that the President’s use of the Account

during his presidency is private founders in the face of the uncontested evidence in

the record of substantial and pervasive government involvement with, and control

over, the Account.” Knight First Amendment Inst. at Columbia Univ. v. Trump,

928 F.3d 226, 235 (2d Cir. 2019) (Knight II).

      Similarly, in Davison v. Randall, 912 F.3d 666 (4th Cir. 2019), the Fourth

Circuit Court of Appeals found that a county official acted under color of law in

blocking a constituent from her Facebook page where she “used the Chair’s

Facebook Page ‘as a tool of governance’” in that she used the page to post

“regarding a variety of trips and meetings she had taken in furtherance of Loudoun

County” as well as “to advise the public regarding official actions taken by the

Loudoun Board.” Davison, 912 F.3d at 680 (quoting district court opinion,

Davison v. Loudoun Cty. Bd. of Supervisors, 267 F. Supp. 3d 702, 713 (E.D. Va.

                                         4
        Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 8 of 30




2017)). This was true notwithstanding that she sometimes also used the page to

post about personal matters “such as her affection for the German language or

pride in becoming an organ donor.” Id.

      In One Wisconsin Now v. Kremer, 354 F. Supp. 3d 940 (W.D. Wis. 2019),

the court likewise found that members of the Wisconsin State Assembly acted

under color of law when they blocked the plaintiff from their Twitter accounts.

This holding was based on the court’s findings that the Twitter accounts were

“swathed in the trappings of their office” in identifying the registered users as

members of the state legislature and were “intertwined with their public

responsibilities” since the members “use their accounts to share information on

legislative matters, policies, political appearances, and events.” One Wisconsin

Now, 354 F. Supp. 3d at 952.

      In Garnier v. Poway Unified School District, No.: 17-cv-2215-W (JLB),

2019 WL 4736208 (S.D. Cal. Sept. 26, 2019), the court found that school board

members acted under color of state law in administering their Twitter accounts and

Facebook pages where the accounts “were used to inform the public about

[defendants] official activities, as well as information related to PUSD (Poway

Unified School District) and the Board.” Garnier, 2019 WL 4736208 at *7. The

court explained, “Their ability to post about district events they attended and share

Board information was due to their positions as public officials within PUSD.” Id.


                                           5
         Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 9 of 30




      See also Campbell v. Reisch, No. 2:18-CV-4129-BCW, 2019 WL 3856591

(Aug. 16, 2019) (defendant controlled her Twitter account “in her capacity as a

state legislator” where the “government associations” connected with her posts

“overshadow[ed]” the account’s personal posts), appeal filed (8th Cir. Sept. 16,

2019).

      In the present case, John Merrill’s use of his Twitter account cannot be

meaningfully distinguished from the way in which the public officials in the above

cited cases used their social media accounts. In fact, the stipulations in the present

case mirror the stipulations the court in Knight cited as forming the basis for its

conclusion that President Trump acted in a governmental capacity in controlling

his Twitter account. For instance, the joint stipulations in the present case provide

that Merrill “uses his Twitter account as a channel for communicating and

interacting with the public about the administration of the Alabama Office of the

Secretary of State” (Stip. ¶90), “uses @JohnHMerrill to announce, describe, and

defend his policies” (Id. ¶83), “uses @JohnHMerrill to announce official decisions

and government business” (Id. ¶84), “uses @JohnHMerrill to publicize visits to

constituents” (Id. ¶85), and “uses @JohnHMerrill to announce official Secretary of

State decisions and policies before those decisions and policies are announced

through other official channels.” (Id. ¶88). The @JohnHMerrill account is also

“swathed in the trappings of [Merrill’s] office.” One Wisconsin Now, 354 F. Supp.


                                           6
        Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 10 of 30




3d at 952. The account is presented as being registered to John Merrill,

“Representing the People of Alabama as their 53rd Secretary of State.” (Stip. ¶¶3,

81, 92), and the account’s photo gallery is filled with photographs of Merrill

meeting with other public officials, interacting with the public, and holding press

conferences in his capacity as Secretary of State. (Id. ¶82). The @JohnHMerrill

account is recognized as the official account of Secretary of State John Merrill by

the office’s @alasecofstate account, “an undoubtedly official Twitter account run

by the government” with the @alasecofstate account routinely tagging the

@JohnHMerrill account each time it refers to “Secretary of State John Merrill” and

“republish[ing] tweets from the [@JohnHMerrill] Account.” Knight II, 928 F.3d at

235 (Stip. ¶¶98, 99, 100).

       At no point in his Motion for Summary Judgment does Merrill attempt to

distinguish the way he uses the @JohnHMerrill Twitter account from the way the

public officials in Knight, Davison, One Wisconsin Now, Garnier, and Campbell

used their social media accounts. This failure to address the issues is true

notwithstanding that these cases were all discussed in Plaintiffs’ Motion for

Summary Judgment which was filed with this Court on November 12, nearly a

month prior to Merrill filing his Renewed Motion for Summary Judgment.2 The


2
  To be clear, the criticism here is not of the Attorney General’s office, which has been put in the
difficult position of having to defend an indefensible position because John Merrill has insisted


                                                 7
         Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 11 of 30




only reasonable inference is that Merrill ignored the findings in cases directly on

point because those cases cannot be meaningfully distinguished under the

stipulated facts of this case.

         For all these reasons, John Merrill’s argument that there is no “state action”

in the present case is contrary to the weight of the authority on this issue and the

stipulated facts.

II. MERRILL’S ARGUMENT THAT THE PUBLIC FORUM DOCTRINE
    IS NOT IMPLICATED IS WITHOUT MERIT

         Merrill next argues that a forum analysis is inapplicable because his use of

the @JohnHMerrill account constitutes “government speech.” (Doc. 39, p. 7). He

further argues that the @JohnHMerrill account is not “government property from

which private individuals can speak.” (Doc. 39, p. 11). Neither argument has

merit.

   A. MERRILL’S ARGUMENT THAT HIS USE OF TWITTER IS
      “GOVERNMENT SPEECH” MISSES THE POINT

         Merrill argues that the forum analysis does not apply to the @JohnHMerrill

account because his use of the account constitutes “government speech” to which

the First Amendment does not apply. Merrill argues, “Even if the Defendant’s use

of his private Twitter account was state action, the account is a tool for him to


on litigating this case in spite of all of the legal authority against him. The criticism is of John
Merrill, who has wasted the Attorney General’s time and the taxpayers’ money to litigate a
defenseless case.

                                                   8
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 12 of 30




speak, not a forum for private speech.” (Doc. 39, p. 8). Merrill’s argument misses

the point because he fails to understand both the existence and the significance of

the relevant “forum.” Plaintiffs do not seek access to John Merrill’s Twitter

account nor do they seek to exercise any control over what he tweets or what

appears on his timeline. Rather, they seek access to the interactive space for

replies, just as all non-blocked Twitter users enjoy. Numerous courts have found

that this interactive space does not constitute government speech. For instance, in

Knight I, the district court noted that while President Trump’s original tweets, as

well as his timeline, constituted government speech which was “not susceptible to

forum analysis” “the same cannot be said … of the interactive space for replies and

retweets created by each tweet sent by the @realDonaldTrump account.” Knight,

302 F. Supp. 3d at 572. The court recognized that the replies are controlled by the

users who generate them and “remain the private speech of the replying user.” Id.

The court held, “In sum, we conclude that the interactive space associated with

each of the President’s tweets is not government speech and is properly analyzed

under the Supreme Court’s forum precedents.” Id. (emphasis added).

      On appeal, the Second Circuit agreed. The court noted, “Everyone concedes

that the President’s initial tweets … are government speech. But this case does not

turn on the President’s initial tweets; it turns on his supervision of the interactive

features of the Account.” Knight II, 928 F.3d at 239. The court explained,


                                           9
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 13 of 30




      When a Twitter user posts a reply to one of the President’s tweets, the
      message is identified as coming from that user, not from the President.
      There is no record evidence, and the government does not argue, that
      the President has attempted to exercise any control over the messages
      of others, except to the extent he has blocked some persons expressing
      viewpoints he finds distasteful. The contents of retweets, replies,
      likes, and mentions are controlled by the user who generates them and
      not by the President, except to the extent he attempts to do so by
      blocking.

Id.

      The court concluded, “Accordingly, while the President’s tweets can

accurately be described as government speech, the retweets, replies, and likes of

other users in response to his tweets are not government speech under any

formulation.” Id.

      Similarly, the district court in Price v. City of New York, 15 Civ. 5871

(KPF), 2018 WL 3117507 (S.D.N.Y. June 25, 2018), rejected the City’s argument

that a forum analysis was inapplicable to its conduct in blocking the plaintiff from

Twitter accounts maintained by city officials because the accounts constituted

“government speech.” The district court reasoned,

      [R]easonable observers of the official Twitter accounts would
      understand that Plaintiff’s reply tweets—those that sharply criticized
      the City’s handling of domestic abuse victims and warning other
      victims of the possible consequences of relying on City agencies for
      assistance—were not the City’s own speech, but were Plaintiff’s
      alone. These messages emanated from Plaintiff’s own Twitter account
      and clearly identified Plaintiff (or at least her Twitter account) as the
      speaker.

Price, 2018 WL 3117507 at *14 (footnotes added).

                                         10
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 14 of 30




      The court therefore concluded, “[T]he conduct of [the defendants] in

blocking Plaintiff from the official Twitter accounts cannot be classified as

government speech. It is instead governed by the Free Speech Clause of the First

Amendment.” Id.

      Similarly, in Davison, the Fourth Circuit rejected the school board chair’s

argument that her Facebook page constituted government speech. The court

pointed out that the argument “fails to recognize the meaningful difference

between Randall’s posts to the Chair’s Facebook Page and the public comments

and posts she invited in the page’s interactive space.” Davison, 912 F.3d at 686.

The court conceded, “To be sure, Randall’s comments and curated references on

the Chair’s Facebook Page to other Pages, personal profiles, and websites amount

to governmental speech.” Id. But the court concluded, “[T]he interactive

component of the Chair’s Facebook Page—the portion of the middle column in

which the public can post comments, reply to posts, and ‘like’ comments and

posts—is materially different.” Id. The court reasoned, “[C]omments and posts by

users cannot be mistaken for Randall’s own speech because they identify the

posting or replying personal profile or Page, and thereby distinguish that user from

Randall.” Id.

      The court in One Wisconsin Now similarly concluded, “[T]he court agrees

with the district court in Knight and the Fourth Circuit in Davison finding that the


                                         11
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 15 of 30




interactive portion is severable from the rest of the Twitter account and not subject

to the government speech exception.” One Wisconsin Now, 354 F. Supp. 3d at 955.

      In the present case, John Merrill’s own tweets are, without question,

“governmental speech.” But the interactive space associated with those tweets,

which is the access the Plaintiffs in this case seek, is most assuredly not

government speech. The Parties’ stipulations of fact provide, “When a reply is

posted to one of Defendant Merrill’s tweets it is clear that the “message in the

reply is coming from that individual user not from the Secretary of State” (Stip.

¶74), and “[t]he contents of retweets, replies, likes, and mentions are controlled by

the user who generates them and not by the Secretary of State except to the extent

he attempts to do so by blocking.” (Id. at ¶75). “Accordingly, while [Merrill’s]

tweets can accurately be described as government speech, the retweets, replies, and

likes of other users in response to his tweets are not government speech under any

formulation.” See Knight II, 928 F.3d at 239. For these reasons, the government

speech exception is inapplicable.

   B. MERRILL’S ARGUMENT THAT THE PUBLIC FORUM
      DOCTRINE IS INAPPLICABLE BECAUSE THE ACCOUNT IS NOT
      “GOVERNMENT PROPERTY” IS NOT SUPPORTED BY ANY
      APPLICABLE CASES

      Merrill next argues that a forum analysis is inapplicable because “Plaintiffs

cannot establish that the Defendant’s Twitter account is properly considered

government property from which private individuals can speak,” and because “the

                                          12
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 16 of 30




Defendant has not taken steps to convert the @JohnHMerrill account into a forum

for the speech of other Twitter users.” (Doc. 39, p. 11). These arguments are

legally unsupportable. These arguments, like Merrill’s arguments discussed above,

were presented, verbatim, to the district court and the Second Circuit Court of

Appeals in Knight I and Knight II, and those arguments were rejected by both the

trial and appellate courts. In Knight I, the district court held, “We conclude that

the interactive space of a tweet from the @realDonaldTrump account constitutes a

designated public forum.” Knight, 302 F. Supp. 3d at 575. On appeal, the Second

Circuit agreed,

      Opening an instrumentality of communication “for indiscriminate use
      by the general public” creates a public forum. Perry Educ. Ass’n v.
      Perry Local Educators’ Ass’n, 460 U.S. 37, 47, 103 S.Ct. 948, 74
      L.Ed.2d 794 (1983). The Account was intentionally opened for public
      discussion when the President, upon assuming office, repeatedly used
      the Account as an official vehicle for governance and made its
      interactive features accessible to the public without limitation. We
      hold that this conduct created a public forum.

Knight II, 928 F.3d at 237 (emphasis added).

      See also Campbell, 2019 WL 3856591 at *7 (“[T]he interactive spaces of

Defendant’s tweets are properly considered a designated public forum”); One

Wisconsin Now, 354 F. Supp. 3d at 955 (“[T]he interactive portions of the

defendants’ respective Twitter accounts constitute designated public forums”);

Davison, 912 F.3d at 687 (“[T]he interactive component of the Chair’s Facebook

Page amounts to a public forum”); Garnier, 2019 WL 4736208 at *8 (“MOR and

                                          13
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 17 of 30




Zane opened their pages ‘for indiscriminate use by the general public,’ and as a

result created public forums”).

      Since taking office as Secretary of State, John Merrill has used the

@JohnHMerrill Twitter account as an “official vehicle for governance and made

its interactive features accessible to the public without limitation.” Knight I, 928

F.3d at 237. The Parties’ Stipulations provide that Merrill has not set the account

to the private Twitter setting or “protected” his tweets. (Stip. ¶¶69, 70). Merrill has

opened the interactive space on his Twitter account to the public at large and

anyone who wants to follow the account can do so. (Stip. ¶¶68, 72). Merrill has

not issued any rule or statement purporting to limit (by form or subject matter) the

speech of those who reply to his tweets. (Id. ¶71). Rather, the interactive features

of the [@JohnHMerrill] account are open “for indiscriminate use by the general

public.” Perry, 460 U.S. at 47. The only users who cannot follow @JohnHMerrill

are those whom Defendant Merrill has blocked. (Stip. ¶71). Under these facts, “the

interactive space of a tweet from the [@JohnHMerrill] account constitutes a

designated public forum.” Knight, 302 F. Supp. 3d at 575.

III. MERRILL’S ARGUMENT THAT THE PLAINTIFFS HAVE NOT
     SHOWN A FIRST AMENDMENT VIOLATION IS WITHOUT MERIT

      Merrill’s next argument is that there has been no First Amendment violation

because the First Amendment is not implicated, and because his blocking of the

Plaintiffs was “viewpoint neutral.” Neither argument has merit.

                                          14
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 18 of 30




   A. MERRILL’S ARGUMENT THAT THE FIRST AMENDMENT IS
      NOT IMPLICATED AGAIN MISUNDERSTANDS THE TWITTER
      FORUM

      Merrill argues that the First Amendment “does not create an entitlement to

use Twitter to communicate with the government” nor does it create an obligation

on the part of any government official “to listen or respond to individuals’

communications on public issues.” (Doc. 39, p. 16). However, Merrill confuses an

obligation on his part to listen to a Twitter user, which he rightly points out does

not exist, with the First Amendment right of the Twitter user to participate in the

interactive space associated with the tweets and replies. As noted by the district

court in Knight,

      The audience for a reply extends more broadly than the sender of the
      tweet being replied to, and blocking restricts the ability of a blocked
      user to speak to that audience. While the right to speak and the right to
      be heard may be functionally identical if the speech is directed at only
      one listener, they are not when there is more than one.

Knight, 302 F. Supp. 3d at 577.

      Neither Plaintiffs nor any Twitter user is trying to force Merrill, legally or

otherwise, to listen to them or communicate with them or through them. As was

pointed out in Knight, if Merrill does not want to read the replies of a Twitter user,

he can “mute” that person rather than block them. (Stip. ¶¶47, 48). Muting would

prevent Merrill from seeing the tweets of the person in question, but it would still

enable the user to view and interact with Merrill’s tweets.


                                          15
         Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 19 of 30




         [M]uting allows a user to ignore an account with which the user does
         not wish to engage. The muted account may still attempt to engage
         with the muting account—it may still reply to tweets sent by the
         muting account, among other capabilities—but the muting account
         generally will not see these replies. Critically, however, the muted
         account may still reply directly to the muting account, even if that
         reply is ultimately ignored.

Knight, 302 F. Supp. 3d at 576.

         Merrill next argues that “the First Amendment does not create a right to

follow the @JohnHMerrill account as a means of accessing official information.”

(Doc. 39, p. 16). Merrill further argues,

         Even if such a right did exist, it would not be at issue here because the
         Individual Plaintiffs have the same ability to view tweets from the
         @JohnHMerrill account as the average member of the general public.
         All that is required to view the Defendant’s tweets is to visit the
         @JohnHMerrill page via an internet browser that is not signed in to
         Twitter.

(Id.).

         The district court in Knight rejected this identical argument:

         Thus, even though defendants are entirely correct in contending that
         the individual plaintiffs may continue to access the content of the
         President’s tweets, Stip. ¶¶ 55–56, … the blocking of the individual
         plaintiffs has the discrete impact of preventing them from interacting
         directly with the President’s tweets, Stip. ¶ 54, thereby restricting a
         real, albeit narrow, slice of speech. No more is needed to violate the
         Constitution.

Knight, 302 F. Supp. 3d at 577 (emphasis added).

         In the present case, whether or not the blocked users are still able to view

Merrill’s tweets in some manner, they are prevented from interacting directly with

                                            16
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 20 of 30




those tweets in the same way as other Twitter users, and “[n]o more is needed to

violate the Constitution.” Id. (Stip. ¶61).

   B. MERRILL’S ARGUMENT THAT HIS BLOCKING OF THE
      INDIVIDUAL PLAINTIFFS WAS VIEWPOINT NEUTRAL IS
      CONTRARY TO THE STIPULATED FACTS, IS UNSUPPORTED BY
      ANY EVIDENCE, AND MISINTERPRETS THE APPLICABLE LAW

      Merrill next argues, “[T]he Defendant’s actions in barring access of the

Individual Plaintiffs to his account was not the result of viewpoint-based exclusion

in violation of the free speech clause.” (Doc. 39, p. 17). In support of this

argument, Merrill relies on Cornelius v. NAACP Legal Def. & Educ. Fund, Inc.,

473 U.S. 788, 806 (1985), for the proposition, “‘Control over access to a

nonpublic forum can be based on subject matter and speaker identity so long as

the distinctions drawn are reasonable in light of the purpose served by the forum

and are viewpoint neutral.” Merrill’s MSJ, p. 17 (emphasis added).

      The first problem with this argument is that we are not dealing with a “non-

public forum.” As noted above, the “interactive space of a tweet from the

[@JohnHMerrill] account constitutes a designated public forum.” Knight, 302 F.

Supp. 3d at 574-575 (emphasis added).

      Second, even if the interactive space of the @JohnHMerrill Twitter account

were a “non-public forum,” Merrill’s argument that his blocking is viewpoint

neutral is contrary to the stipulated facts and the law. Merrill argues, “The

blocking of the Plaintiffs, which resulted from their tweets - which the Defendant

                                              17
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 21 of 30




deemed to be disruptive or personal attacks - were [sic] viewpoint-neutral,

therefore permissible and withstand First Amendment scrutiny.” (Doc. 39, p. 18).

However, under the stipulation of facts agreed to by the Parties, the very first

stipulation is “Defendant has agreed that he will not contest Plaintiffs’ allegation

that the Plaintiffs were blocked from the @JohnHMerrill Twitter account because

the Plaintiffs posted tweets in which they engaged him concerning election law,

criticized him or made comments with which Defendant disagrees.” (Stip. ¶1)

(emphasis added).

      Furthermore, Merrill has offered absolutely no evidence in support of his

contention that the “blocking of the Plaintiffs” “resulted from their tweets - which

the Defendant deemed to be disruptive or personal attacks.” The Plaintiffs very

much dispute Merrill’s characterization of the Plaintiffs’ tweets and Merrill’s

proffered reason for blocking the Plaintiffs. Merrill copied and pasted this entire

section of his motion from his first failed Motion for Summary Judgment which he

filed on November 26, 2018. (Doc. 12, p. 18). In denying that motion, this Court

noted that the motion “was filed without any supporting evidentiary material and

contains no citations.” (Doc. 28, p. 2). This Court continued,

      For example, defendant argues that “[t]he blocking of the Individual
      Plaintiffs, which resulted from their tweets – which the Defendant
      deemed to be disruptive or personal attacks – were viewpoint
      neutral[.]” (Doc. 12) at 18. Plaintiffs “disagree about the
      circumstances surrounding the blocking” and “strongly take issue with
      Merrill’s assertion that they were being disruptive and making

                                          18
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 22 of 30




      personal attacks as Defendant’s motion suggests.” (Doc. 16) at 30. Yet
      Secretary Merrill has provided the court with no factual material
      supporting his position although the tweets at issue are presumably
      readily available.

(Doc. 28, p. 3)(emphasis added).

      Merrill has still not provided this Court with any evidence in support of the

above assertions. The only factual record which is before this Court is the Parties’

filed Stipulation, and Merrill cites nothing in the filed Stipulation which supports

his claim that his blocking of the Plaintiffs was viewpoint neutral. In fact, there is

not one citation to the Parties’ stipulated facts anyplace in Merrill’s entire motion

and memorandum of law.

      Finally, the arguments in this section of Merrill’s motion misinterpret the

applicable law. Blocking individuals who post comments with content which

“annoy[s] the Defendant” or which he views as “personal attacks” is the very

definition of content-based regulation of speech. (Doc. 39, p. 17-18). As was

discussed at length in the Plaintiffs’ Motion for Summary Judgment, courts have

routinely found that there is nothing viewpoint neutral in public officials blocking

users from their social media accounts because the users post comments criticizing

them: “The blocking of the individual plaintiffs, which resulted from their ‘tweets

that criticized the President or his policies,’ Stip. at 1, is not viewpoint-neutral….”

Knight, 302 F. Supp. 3d at 575 n.22; “Randall’s decision to ban Davison because

of his allegation of governmental corruption constitutes black-letter viewpoint

                                           19
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 23 of 30




discrimination.” Davison, 912 F.3d at 675; “Defendant blocked Plaintiff based on

his expressive activity in critique of Defendant. Defendant’s action in blocking

Plaintiff is not content-neutral.” Campbell, 2019 WL 3856591 at *8; “Very shortly

after posting the critical tweets, [defendants] blocked Plaintiff from the official

accounts. … [I]t appears that [defendants] expelled Plaintiff from the official

Twitter accounts on the basis of her viewpoint.” Price, 2018 WL 3117507 at *16.

      Allowing public officials such as Merrill to block individuals from their

public social media accounts if they post replies which the public officials find

“annoying” or “harassing” would run afoul of the very liberties protected by the

First Amendment. In U.S. v. Cassidy, 814 F. Supp. 2d 574 (D. M.D. 2011), the

court found that a statute which prohibited using an Internet blog to “harass” or

“cause substantial emotional distress” to another person was an impermissible

content-based restriction on protected speech. The court noted,

      Indeed, the Supreme Court has consistently classified emotionally
      distressing or outrageous speech as protected, especially where that
      speech touches on matters of political, religious or public concern.
      This is because “in public debate our own citizens must tolerate
      insulting, and even outrageous, speech in order to provide ‘adequate
      breathing space’ to the freedoms protected by the First Amendment.”

Id. at 582 (quoting Boos v. Barry, 485 U.S. 312, 322 (1988), quoting in turn

Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 56 (1988)).

      The court reasoned, “Typically, a restriction is content-based if it regulates

speech based on the effect that speech has on an audience.” Id. at 584. The court

                                          20
        Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 24 of 30




concluded that the statute “amounts to a content-based restriction because it limits

speech on the basis of whether that speech is emotionally distressing to [the

targeted person].” Id. The court explained, “Twitter and Blogs are today’s

equivalent of a bulletin board that one is free to disregard, in contrast, for example,

to e-mails or phone calls directed to a victim.”3 Id. at 585-586. In finding that the

statute was not narrowly tailored to a compelling governmental interest, the court

also found it important that the target of the internet attacks was “an easily

identifiable public figure” and that many of the defendant’s statements were related

to that public figure’s “beliefs and … qualifications as a leader.” Id. at 586. The

court concluded,

       Thus, this statute sweeps in the type of expression that the Supreme
       Court has consistently tried to protect. See e.g., New York Times Co. v.
       Sullivan, 376 U.S. 254, 271, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964)(the
       fundamental importance of the free flow of ideas and opinions on
       matters of public concern is the core of the First Amendment
       Protections, even where speech includes “vehement caustic and
       sometimes unpleasantly sharp attacks.”).

Id. (emphasis added).

       In the present case, Merrill has not suggested that any of the Plaintiffs have

posted speech which would constitute “obscenity, defamation, fraud, incitement,



3
 As noted above, Merrill can “mute” particular users on Twitter if he does not want to read their
posts, and this would not interfere with the user’s ability to participate in the interactive space
associated with Merrill’s tweets. (Stip. ¶¶47, 48).


                                                21
        Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 25 of 30




and speech integral to criminal conduct.” Knight, 302 F. Supp. 3d at 565.4 Rather,

Merrill simply did not like or agree with the content of the Plaintiffs’ tweets.

Therefore, his argument that his blocking of the Plaintiffs was viewpoint neutral,

which is directly contradicted by the Parties’ stipulation of facts, is unsupported by

any evidence, and which misunderstands the applicable law, is without merit.

III. MERRILL’S ATTEMPT TO DISTINGUSH KNIGHT AND GARNIER IS
     UNPERSUASIVE

       Merrill’s last argument is, “Even if Defendant Merrill’s Twitter account is a

designated public forum … blocking these plaintiffs represents reasonable time,

place and manner regulations.” (Doc. 39, p. 19). Merrill argues that this creates “a

distinction in the facts of this case” from Knight or Garnier. (Id.). Merrill then

asserts, without citing to anything in the factual record before this Court,

       Here, the Plaintiffs were blocked because they posted comments
       which were argumentative and not intended to advance the discourse
       but merely to antagonize, annoy and harass. Further, these comments
       and posts prevented Defendant Merrill from accomplishing his
       business – informing the public of his activities, interests and
       accomplishments.

(Doc. 39, p. 19-20).




4
 There has also been no allegation that the Plaintiffs’ tweets violated the terms and conditions
imposed by Twitter, which would have disabled their accounts if they had.
                                                22
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 26 of 30




      Merrill concludes, “The Plaintiffs have failed to establish by the stipulated

facts of this case that their tweets were indeed blocked based on viewpoint

discrimination but rather were blocked as they disrupted Defendant Merrill’s social

media page.” (Doc. 39, p. 20).

      First, the Plaintiffs do not have the burden of establishing viewpoint

discrimination. The Plaintiffs need only show that they were excluded from a

designated public forum. The burden then shifts to Merrill to establish that his

decision to block the Plaintiffs was “content-neutral” and was “narrowly tailored to

serve a significant government interest.” Crowder v. Housing Authority of City of

Atlanta, 990 F.2d 586, 590 (11th Cir. 1993) (quoting Perry, 460 U.S. at 45–46);

“[T]he defendants bear the burden to come forward with a compelling state interest

for blocking plaintiff … and that they have wholly failed to do.” One Wisconsin

Now, 354 F. Supp. 3d at 956 (emphasis in original).

      Second, “the stipulated facts of this case” most certainly do establish that the

Plaintiffs “were indeed blocked based on viewpoint discrimination.” As noted

above, the Parties in the present case have stipulated that “Defendant has agreed

that he will not contest Plaintiffs’ allegation that the Plaintiffs were blocked from

the @JohnHMerrill Twitter account because the Plaintiffs posted tweets in which

they engaged him concerning election law, criticized him or made comments with

which Defendant disagrees.” (Stip. ¶1)(emphasis added). This language is nearly


                                          23
          Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 27 of 30




identical to the parties’ stipulation in Knight that provided, “Defendants have

agreed that they will not contest Plaintiffs’ allegation that the Individual Plaintiffs

were blocked from the President’s Twitter account because the Individual

Plaintiffs posted tweets that criticized the President or his policies.”5 Based on that

stipulation, the Second Circuit Court of Appeals noted, “The President concedes

that he blocked the Individual Plaintiffs because they posted tweets that criticized

him or his policies.” Knight II, 928 F.3d at 234. For this reason, the Second Circuit

never considered it necessary to address whether the President engaged in

viewpoint discrimination. The court only addressed President Trump’s arguments

that his Twitter account was his private account controlled in his private capacity,

or that it was government speech and, therefore, the First Amendment was

inapplicable – arguments which the court rejected.

         Under stipulation ¶1, viewpoint discrimination by Merrill has been

established as uncontested. This Court, like the court in Knight, need only address

Merrill’s argument that such viewpoint discrimination is permissible because the

First Amendment does not apply to the @JohnHMerrill Twitter account.

         Furthermore, even if there was no viewpoint discrimination, Merrill must

still show that his act of blocking the Plaintiffs was “narrowly tailored to serve a



5
    https://knightcolumbia.org/documents/4f28c8c211/2017.09.25_ECF-28-1_Stipulation.pdf


                                              24
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 28 of 30




significant government interest.” Crowder, 990 F.2d at 590. Merrill simply

asserts, without evidence or explanation, that the Plaintiffs’ “comments and posts

prevented Defendant Merrill from accomplishing his business – informing the

public of his activities, interests and accomplishments.” (Doc. 39, p. 19-20). How

have the Plaintiffs, by posting comments in the interactive space which is

specifically provided for replies by the general public, “prevented Defendant

Merrill from accomplishing his business?” Merrill does not say. This falls far

short of what is necessary for Merrill’s conduct to survive strict scrutiny even if he

could show that there was no viewpoint discrimination – something that is directly

in contravention of stipulation ¶1.

      For these reasons, Merrill’s attempt to distinguish this case from Knight and

Garnier is unpersuasive.

                                  CONCLUSION

      For the foregoing reasons, the Plaintiffs respectfully ask that this Honorable

Court deny Merrill’s Renewed Motion for Summary Judgment and grant Plaintiffs’

Motion for Summary Judgment.

      Done, on this the 18th day of December, 2019.



                                                     /s/ Brock Boone
                                                     Brock Boone



                                          25
      Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 29 of 30




Brock Boone
Randall C. Marshall
ACLU of Alabama
P.O. Box 6179
Montgomery, AL 36106
bboone@aclualabama.org
rmarshall@aclualabama.org

Steven P. Gregory
Gregory Law Firm, P.C.
2700 Corporate Drive
Suite 200
Birmingham, AL 35242
steve@gregorylawfirm.us

M. Virginia Buck
Attorney at Law
13112 Martin Road Spur
Northport, AL 35473
bucklaw@charter.net




                                    26
       Case 2:18-cv-00809-JTA Document 40 Filed 12/18/19 Page 30 of 30




                        CERTIFICATE OF SERVICE

I certify that I have on December 18, 2019, electronically filed the foregoing
pleading with the Clerk of the Court, using the CM/ECF filing system which will
send notification of the same to the following:

Benjamin H. Albritton
Office of the Attorney General
General Civil Litigation and
Administrative Law Division
501 Washington Avenue
Montgomery, AL 36104
Office: (334) 353-4840
Fax: (334) 242-2433
balbritton@ago.state.al.us

Madeline H. Lewis
Office of the Attorney General
General Civil Litigation and
Administrative Law Division
501 Washington Avenue
Montgomery, AL 36104
Office: (334) 353-4840
Fax: (334) 242-2433
mlewis@ago.state.al.us

                                                  /s/ Brock Boone
                                                  Brock Boone




                                       27
